FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MILAGROS MONDRAGON-OCAMPO,                       No. 12-73947

               Petitioner,                       Agency No. A087-544-209

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Milagros Mondragon-Ocampo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s denial of her application for cancellation of removal. Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               12-73947
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law

and constitutional claims. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th

Cir. 2005). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Mondragon-Ocampo failed to show exceptional and extremely unusual hardship to

her United States citizen children. See id. at 930. Mondragon-Ocampo’s

contention that the agency violated due process by misapplying the law to the facts

of her case and misconstruing evidence of hardship is not supported by the record

and does not state a colorable due process claim that would invoke our jurisdiction.

See id. (“traditional abuse of discretion challenges recast as alleged due process

violations do not constitute colorable constitutional claims”); see also

Mendez-Castro v. Mukasey, 552 F.3d 975, 980-81 (9th Cir. 2009) (this court lacks

jurisdiction to review application of the exceptional and extremely unusual

hardship standard to the facts of a case, “be they disputed or otherwise”).

      Mondragon-Ocampo’s contention that the BIA used the wrong standard of

review and engaged in de novo fact finding is belied by the record. See 8 C.F.R.

§1003.1(d)(3)(i)-(ii); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (an alien

must show error and prejudice to prevail on a due process claim).




                                           2                                   12-73947
Mondragon-Ocampo’s remaining contentions are unpersuasive.

PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                3                            12-73947